NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


In the Interest of A.V. and C.V., children. )
________________________________ )
                                            )
E.N.,                                       )
                                            )
               Appellant,                   )
                                            )
v.                                          )     Case No. 2D18-222
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                                    )
                                            )
               Appellees.                   )
________________________________ )


Opinion filed May 30, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

Jessica C. Tien of Tien Law Group,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tampa, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Family
Services.

Laura J. Lee, Sanford, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.



SILBERMAN, VILLANTI, and LUCAS, JJ., Concur.




                                    -2-